Case 2:20-ap-01575-ER   Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit H Page 1 of 10




            EXHIBIT H
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 2 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
  460   St Louise Regional Center               9/12/2018          9/13/2018      10/9/2019                 8/8/2019   $             4,029.21   $                      27,743.56   $ 23,714.35
  628   St Louise Regional Center               3/22/2018          4/15/2018      4/19/2018                 7/6/2018   $           482,801.70   $                     500,776.82   $ 17,975.12
  998   St Louise Regional Center                2/7/2019            2/7/2019     2/12/2019               2/21/2019    $                  ‐     $                      12,287.54   $ 12,287.54
 1090   St Louise Regional Center               2/28/2019          2/28/2019        3/5/2019   None                    $                  ‐     $                      11,233.76   $ 11,233.76
 1479   St Louise Regional Center              10/11/2017         10/13/2017     10/19/2017              11/22/2017    $                  ‐     $                       8,684.00   $ 8,684.00
 1478   St Louise Regional Center               9/25/2017          9/27/2017      10/6/2017               6/28/2018    $                  ‐     $                       8,684.00   $ 8,684.00
 1545   St Louise Regional Center               1/13/2018          1/15/2018        8/1/2019              7/18/2019    $                  ‐     $                       8,384.29   $ 8,384.29
 1891   St Louise Regional Center               5/27/2018          5/27/2018      4/19/2019    None                    $                  ‐     $                       7,157.60   $ 7,157.60
 1889   St Louise Regional Center              10/16/2018         10/16/2018     10/24/2018               11/7/2018    $                  ‐     $                       7,157.60   $ 7,157.60
 1888   St Louise Regional Center               9/22/2018          9/22/2018      9/27/2018               10/5/2018    $                  ‐     $                       7,157.60   $ 7,157.60
 1887   St Louise Regional Center                7/8/2018            7/8/2018     7/13/2018    None                    $                  ‐     $                       7,157.60   $ 7,157.60
 1885   St Louise Regional Center               10/7/2017          10/7/2017      6/15/2018               7/25/2018    $                  ‐     $                       7,157.60   $ 7,157.60
 1884   St Louise Regional Center              12/15/2017         12/15/2017     12/27/2017    None                    $                  ‐     $                       7,157.60   $ 7,157.60
 1883   St Louise Regional Center                7/2/2018            7/3/2018       7/9/2018   None                    $                  ‐     $                       7,157.60   $ 7,157.60
 1882   St Louise Regional Center              12/24/2017         12/24/2017      3/27/2018    None                    $                  ‐     $                       7,157.60   $ 7,157.60
 1881   St Louise Regional Center              11/16/2017         11/16/2017      6/12/2018               6/25/2018    $                  ‐     $                       7,157.60   $ 7,157.60
 1929   St Louise Regional Center                1/3/2018            1/3/2018     1/10/2018               2/20/2018    $                  ‐     $                       7,002.41   $ 7,002.41
 1954   St Louise Regional Center                8/6/2018            8/6/2018     7/19/2019    None                    $                  ‐     $                       6,897.58   $ 6,897.58
 1987   St Louise Regional Center               3/31/2018          3/31/2018        4/6/2018              7/17/2018    $                  ‐     $                       6,770.78   $ 6,770.78
 2033   St Louise Regional Center               11/7/2018          11/8/2018      8/13/2019    None                    $                  ‐     $                       6,679.26   $ 6,679.26
 2105   St Louise Regional Center               10/4/2018          10/4/2018      9/25/2019    None                    $                  ‐     $                       6,473.81   $ 6,473.81
 2147   St Louise Regional Center               3/30/2018          3/30/2018      6/21/2018                 8/8/2018   $                  ‐     $                       6,296.57   $ 6,296.57
 2179   St Louise Regional Center                1/1/2018            1/1/2018       1/9/2018   None                    $                  ‐     $                       6,239.84   $ 6,239.84
 2196   St Louise Regional Center                9/7/2017          9/25/2017     11/20/2017               12/6/2017    $                  ‐     $                       6,214.61   $ 6,214.61
 2243   St Louise Regional Center               9/22/2017          9/22/2017        6/1/2018   None                    $                  ‐     $                       6,035.39   $ 6,035.39
 2253   St Louise Regional Center                6/6/2018            6/6/2018     4/15/2019               4/22/2019    $                  ‐     $                       6,001.84   $ 6,001.84
 2314   St Louise Regional Center               7/31/2018          7/31/2018      4/16/2019    None                    $                  ‐     $                       5,843.60   $ 5,843.60
 2318   St Louise Regional Center               1/23/2019          1/23/2019      1/28/2019                 2/5/2019   $                  ‐     $                       5,838.80   $ 5,838.80
 2324   St Louise Regional Center               7/13/2018          7/13/2018      7/23/2018    None                    $                  ‐     $                       5,809.96   $ 5,809.96
 2459   St Louise Regional Center                5/1/2018            5/7/2018     12/5/2018                 2/8/2019   $                  ‐     $                       5,511.15   $ 5,511.15
 2532   St Louise Regional Center                1/5/2019            1/6/2019     1/15/2019               2/11/2019    $             1,725.82   $                       7,057.60   $ 5,331.78
 2538   St Louise Regional Center               7/18/2018          7/18/2018        8/3/2018   None                    $                  ‐     $                       5,324.77   $ 5,324.77
 2539   St Louise Regional Center              10/15/2018         10/16/2018     10/22/2018              10/29/2018    $             3,327.20   $                       8,647.20   $ 5,320.00
 2629   St Louise Regional Center                2/3/2019            2/3/2019       2/8/2019              2/19/2019    $             1,586.38   $                       6,798.82   $ 5,212.44
 2774   St Louise Regional Center               7/22/2018          7/22/2018      7/27/2018    None                    $                  ‐     $                       4,958.28   $ 4,958.28
 2783   St Louise Regional Center               2/13/2019          2/13/2019      5/15/2019               10/8/2019    $               335.61   $                       5,279.13   $ 4,943.52
 2933   St Louise Regional Center                2/9/2019            2/9/2019     2/14/2019    None                    $                  ‐     $                       4,735.14   $ 4,735.14
 2952   St Louise Regional Center               9/26/2017          9/26/2017        6/8/2018              7/17/2018    $                  ‐     $                       4,722.67   $ 4,722.67
 2997   St Louise Regional Center               3/30/2018          3/30/2018        4/5/2018              6/27/2018    $                  ‐     $                       4,656.88   $ 4,656.88
 3001   St Louise Regional Center                2/2/2019            2/2/2019     6/17/2019                 8/9/2019   $             2,512.69   $                       7,157.60   $ 4,644.91
 3011   St Louise Regional Center              12/20/2018         12/20/2018        1/8/2019              1/16/2019    $             2,548.56   $                       7,157.60   $ 4,609.04
 3019   St Louise Regional Center               1/19/2019          1/19/2019      1/25/2019                 2/4/2019   $             2,554.00   $                       7,157.60   $ 4,603.60
 3039   St Louise Regional Center               9/28/2017          9/30/2017      4/18/2018              10/31/2017    $             3,541.12   $                       8,118.00   $ 4,576.88
 3121   St Louise Regional Center               3/24/2018          3/24/2018     11/14/2018              11/20/2018    $                96.80   $                       4,561.08   $ 4,464.28
 3173   St Louise Regional Center               1/19/2019          1/19/2019      1/25/2019                 3/6/2019   $             2,340.90   $                       6,769.50   $ 4,428.60
 3172   St Louise Regional Center              11/21/2018         11/21/2018        1/9/2019              1/16/2019    $             2,729.00   $                       7,157.60   $ 4,428.60
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 3 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 3171   St Louise Regional Center               12/2/2018          12/2/2018     12/10/2018               5/29/2019    $             1,315.25   $                       5,743.85   $ 4,428.60
 3281   St Louise Regional Center               9/18/2017          9/18/2017     10/16/2017              11/27/2017    $               450.00   $                       4,729.76   $ 4,279.76
 3290   St Louise Regional Center              11/12/2018         11/16/2018     11/21/2018              12/26/2018    $            12,777.00   $                      17,036.00   $ 4,259.00
 3548   St Louise Regional Center              11/12/2018         11/12/2018      5/14/2019              12/18/2018    $                  ‐     $                       3,903.89   $ 3,903.89
 3564   St Louise Regional Center               12/1/2018          12/1/2018      12/6/2018              12/13/2018    $                  ‐     $                       3,895.05   $ 3,895.05
 3756   St Louise Regional Center                1/9/2019            1/9/2019     1/16/2019    None                    $                  ‐     $                       3,677.07   $ 3,677.07
 3796   St Louise Regional Center              12/28/2017         12/29/2017        1/8/2018              8/27/2019    $                  ‐     $                       3,609.00   $ 3,609.00
 3808   St Louise Regional Center              12/30/2017         12/31/2017        1/8/2018              8/17/2018    $                  ‐     $                       3,598.72   $ 3,598.72
 3849   St Louise Regional Center              11/23/2018         11/23/2018     11/30/2018    None                    $                  ‐     $                       3,563.24   $ 3,563.24
 3848   St Louise Regional Center               7/16/2018          7/16/2018      7/23/2018    None                    $                  ‐     $                       3,563.24   $ 3,563.24
 3846   St Louise Regional Center               9/10/2017          9/10/2017      9/20/2017               10/4/2017    $                  ‐     $                       3,563.24   $ 3,563.24
 3844   St Louise Regional Center                9/3/2017            9/3/2017    10/12/2017    None                    $                  ‐     $                       3,563.24   $ 3,563.24
 3946   St Louise Regional Center               2/15/2018          2/15/2018      6/15/2018               5/29/2019    $                  ‐     $                       3,463.24   $ 3,463.24
 3983   St Louise Regional Center                1/8/2018            1/8/2018     1/17/2018    None                    $                  ‐     $                       3,410.06   $ 3,410.06
 4040   St Louise Regional Center               8/29/2017            9/1/2017     9/13/2017               9/13/2018    $               272.36   $                       3,643.73   $ 3,371.37
 4064   St Louise Regional Center               4/27/2018          4/30/2018      12/5/2018              12/28/2018    $                  ‐     $                       3,344.84   $ 3,344.84
 4185   St Louise Regional Center              11/12/2018         11/12/2018     11/19/2018              11/29/2018    $                  ‐     $                       3,254.38   $ 3,254.38
 4895   St Louise Regional Center               7/10/2018          7/10/2018      7/16/2018               8/27/2018    $                  ‐     $                       3,120.32   $ 3,120.32
 4981   St Louise Regional Center               9/21/2018          9/21/2018      9/27/2018               10/8/2018    $                  ‐     $                       3,046.02   $ 3,046.02
 5063   St Louise Regional Center                2/1/2018            2/1/2018       2/8/2018                4/3/2018   $                  ‐     $                       2,988.18   $ 2,988.18
 5111   St Louise Regional Center               8/26/2018          8/29/2018        9/5/2018              9/25/2018    $                  ‐     $                       2,956.95   $ 2,956.95
 5110   St Louise Regional Center               8/29/2018          8/30/2018      9/10/2018               9/18/2018    $                  ‐     $                       2,956.95   $ 2,956.95
 5119   St Louise Regional Center               9/15/2017          9/15/2017      7/19/2018               7/31/2018    $                  ‐     $                       2,949.98   $ 2,949.98
 5181   St Louise Regional Center               2/19/2019          2/19/2019      2/26/2019                 3/6/2019   $             1,813.17   $                       4,724.20   $ 2,911.03
 5186   St Louise Regional Center               12/3/2017          12/5/2017      6/20/2018               7/10/2018    $                  ‐     $                       2,906.99   $ 2,906.99
 5255   St Louise Regional Center               10/8/2017          10/8/2017     10/13/2017              10/24/2017    $                  ‐     $                       2,858.44   $ 2,858.44
 5256   St Louise Regional Center                1/2/2019            1/2/2019       1/8/2019                2/6/2019   $             2,679.00   $                       5,535.61   $ 2,856.61
 5280   St Louise Regional Center               8/25/2018          8/25/2018      9/10/2018              10/24/2018    $             3,643.84   $                       6,479.70   $ 2,835.86
 5327   St Louise Regional Center               5/27/2018          5/27/2018        6/7/2019                3/4/2019   $                  ‐     $                       2,797.14   $ 2,797.14
 5402   St Louise Regional Center               1/13/2018          1/13/2018      7/31/2018               8/16/2018    $                  ‐     $                       2,748.59   $ 2,748.59
 5553   St Louise Regional Center               9/17/2018          9/17/2018      9/24/2018              10/10/2018    $             4,429.41   $                       7,157.60   $ 2,728.19
 5609   St Louise Regional Center               7/30/2018          7/31/2018      8/14/2019    None                    $                  ‐     $                       2,691.28   $ 2,691.28
 5972   St Louise Regional Center               1/17/2019          1/17/2019      1/23/2019    None                    $                  ‐     $                       2,550.76   $ 2,550.76
 6047   St Louise Regional Center               11/3/2017          11/4/2017     11/13/2017              11/22/2017    $                  ‐     $                       2,505.86   $ 2,505.86
 6075   St Louise Regional Center              12/23/2018         12/23/2018     12/28/2018                 1/9/2019   $                  ‐     $                       2,485.90   $ 2,485.90
 6525   St Louise Regional Center               8/19/2018          8/19/2018      8/30/2018    None                    $                  ‐     $                       2,371.67   $ 2,371.67
 6582   St Louise Regional Center               7/17/2018          7/19/2018      1/28/2019    None                    $                  ‐     $                       2,353.15   $ 2,353.15
 7096   St Louise Regional Center                9/3/2018            9/3/2018     1/11/2019               2/27/2019    $                  ‐     $                       2,263.33   $ 2,263.33
 7110   St Louise Regional Center               9/10/2018          9/10/2018      9/17/2018              10/11/2018    $                  ‐     $                       2,258.17   $ 2,258.17
 7249   St Louise Regional Center               3/27/2018          3/27/2018        4/2/2018   None                    $                  ‐     $                       2,245.73   $ 2,245.73
 7262   St Louise Regional Center               5/23/2018          5/23/2018      5/29/2018    None                    $                  ‐     $                       2,239.94   $ 2,239.94
 7347   St Louise Regional Center               7/30/2018          7/30/2018     10/29/2018               8/24/2018    $                  ‐     $                       2,215.27   $ 2,215.27
 7479   St Louise Regional Center               11/6/2018          11/9/2018     11/27/2018                 1/2/2019   $             4,066.79   $                       6,256.60   $ 2,189.81
 7492   St Louise Regional Center                2/1/2019            2/1/2019     6/28/2019               7/17/2019    $             1,377.64   $                       3,563.24   $ 2,185.60
 7517   St Louise Regional Center              12/26/2018         12/26/2018        1/3/2019              1/11/2019    $                  ‐     $                       2,176.36   $ 2,176.36
 7556   St Louise Regional Center                8/1/2018            8/1/2018       8/6/2018              9/11/2018    $                85.47   $                       2,245.73   $ 2,160.26
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 4 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment        Variance
 7602   St Louise Regional Center               3/12/2018          3/12/2018      3/20/2018               7/30/2018    $                  ‐     $                      2,149.39   $ 2,149.39
 7689   St Louise Regional Center              11/20/2018         11/20/2018      3/13/2019    None                    $                  ‐     $                      2,137.30   $ 2,137.30
 7936   St Louise Regional Center              12/17/2018         12/17/2018     12/27/2018               1/28/2019    $             5,081.94   $                      7,157.60   $ 2,075.66
 7949   St Louise Regional Center               9/20/2018          9/20/2018      9/27/2018              11/27/2018    $                  ‐     $                      2,066.55   $ 2,066.55
 7982   St Louise Regional Center               4/27/2018          4/27/2018        5/2/2018                6/5/2018   $               339.67   $                      2,387.88   $ 2,048.21
 8071   St Louise Regional Center                2/3/2018            2/3/2018       2/8/2018              3/21/2018    $             2,729.00   $                      4,741.18   $ 2,012.18
 8268   St Louise Regional Center                1/7/2018            1/7/2018       5/4/2018              5/24/2018    $                  ‐     $                      1,950.20   $ 1,950.20
 8319   St Louise Regional Center              12/21/2017         12/21/2017     12/27/2017    None                    $                  ‐     $                      1,923.93   $ 1,923.93
 8423   St Louise Regional Center               10/6/2018          10/6/2018      1/10/2019               1/17/2019    $               784.17   $                      2,668.79   $ 1,884.62
 8539   St Louise Regional Center              11/14/2018         11/19/2018      12/6/2018              12/17/2018    $                  ‐     $                      1,877.00   $ 1,877.00
 8585   St Louise Regional Center               1/17/2018          1/17/2018      1/24/2018               2/14/2018    $               600.00   $                      2,458.84   $ 1,858.84
 8587   St Louise Regional Center               1/14/2018          1/14/2018     12/10/2018               3/15/2019    $                  ‐     $                      1,857.86   $ 1,857.86
 8616   St Louise Regional Center              12/10/2018         12/10/2018     12/17/2018               3/29/2019    $               332.27   $                      2,171.20   $ 1,838.93
 8688   St Louise Regional Center               9/12/2017          9/12/2017      10/5/2017    None                    $                  ‐     $                      1,817.73   $ 1,817.73
 8693   St Louise Regional Center               9/21/2017          9/21/2017        6/1/2018                6/8/2018   $                  ‐     $                      1,814.28   $ 1,814.28
 8855   St Louise Regional Center              11/27/2017         11/27/2017      3/20/2018    None                    $                  ‐     $                      1,776.88   $ 1,776.88
 8854   St Louise Regional Center              11/21/2017         11/21/2017      3/20/2018    None                    $                  ‐     $                      1,776.88   $ 1,776.88
 8903   St Louise Regional Center               4/23/2018          4/23/2018        5/7/2018   None                    $                  ‐     $                      1,759.38   $ 1,759.38
 8902   St Louise Regional Center               3/19/2018          3/19/2018        4/9/2018   None                    $                  ‐     $                      1,759.38   $ 1,759.38
 8901   St Louise Regional Center                3/5/2018            3/5/2018       4/9/2018              4/17/2018    $                  ‐     $                      1,759.38   $ 1,759.38
 8900   St Louise Regional Center               4/16/2018          4/16/2018        5/7/2018   None                    $                  ‐     $                      1,759.38   $ 1,759.38
 8899   St Louise Regional Center                4/9/2018            4/9/2018       5/7/2018              5/15/2018    $                  ‐     $                      1,759.38   $ 1,759.38
 9031   St Louise Regional Center               9/10/2018          9/10/2018      9/17/2018               10/1/2018    $                  ‐     $                      1,736.37   $ 1,736.37
 9042   St Louise Regional Center               1/22/2018          1/22/2018      1/29/2018                 2/5/2018   $                  ‐     $                      1,731.30   $ 1,731.30
 9043   St Louise Regional Center               12/1/2018          12/1/2018      12/6/2018                 2/8/2019   $               922.71   $                      2,653.94   $ 1,731.23
 9046   St Louise Regional Center               5/27/2018          5/27/2018        6/1/2018              6/29/2018    $                  ‐     $                      1,730.50   $ 1,730.50
 9057   St Louise Regional Center               1/15/2019          1/15/2019      2/12/2019               2/20/2019    $                  ‐     $                      1,727.40   $ 1,727.40
 9056   St Louise Regional Center              11/13/2018         11/13/2018      12/7/2018    None                    $                  ‐     $                      1,727.40   $ 1,727.40
 9058   St Louise Regional Center               5/26/2018          5/26/2018      5/31/2018    None                    $                  ‐     $                      1,727.32   $ 1,727.32
 9120   St Louise Regional Center                1/4/2019            1/6/2019     1/11/2019               10/1/2019    $             6,814.40   $                      8,518.00   $ 1,703.60
 9164   St Louise Regional Center                1/8/2019            1/8/2019     6/28/2019               10/1/2019    $             4,700.33   $                      6,396.52   $ 1,696.19
 9173   St Louise Regional Center                6/1/2018            6/1/2018     8/14/2019    None                    $                  ‐     $                      1,694.68   $ 1,694.68
 9172   St Louise Regional Center               7/10/2018          7/10/2018      7/16/2018               7/24/2018    $                  ‐     $                      1,694.68   $ 1,694.68
 9171   St Louise Regional Center              11/24/2017         11/24/2017      12/4/2017               5/25/2018    $                  ‐     $                      1,694.68   $ 1,694.68
 9169   St Louise Regional Center               9/11/2017          9/11/2017      9/18/2017               10/3/2017    $                  ‐     $                      1,694.68   $ 1,694.68
 9168   St Louise Regional Center                9/1/2017            9/1/2017       9/8/2017   None                    $                  ‐     $                      1,694.68   $ 1,694.68
 9384   St Louise Regional Center               2/20/2019          2/20/2019      2/25/2019               10/8/2019    $             5,526.08   $                      7,157.60   $ 1,631.52
 9396   St Louise Regional Center              11/14/2017         11/16/2017     11/21/2017                 1/9/2018   $             6,494.40   $                      8,118.00   $ 1,623.60
 9523   St Louise Regional Center                8/6/2018            8/6/2018     8/13/2018    None                    $                  ‐     $                      1,602.97   $ 1,602.97
 9594   St Louise Regional Center               11/1/2018          11/2/2018     11/13/2018              12/20/2018    $               460.61   $                      2,029.70   $ 1,569.09
 9597   St Louise Regional Center              11/26/2018         11/26/2018      12/3/2018    None                    $                  ‐     $                      1,569.07   $ 1,569.07
 9837   St Louise Regional Center              11/18/2018         11/18/2018     11/28/2018              12/26/2018    $             5,646.08   $                      7,157.60   $ 1,511.52
 9839   St Louise Regional Center               2/20/2019          2/21/2019      2/26/2019               3/20/2019    $                  ‐     $                      1,509.32   $ 1,509.32
 9860   St Louise Regional Center                5/8/2018            5/8/2018     5/14/2018              12/31/2018    $                 6.65   $                      1,509.32   $ 1,502.67
 9913   St Louise Regional Center               10/3/2018         10/29/2018     11/14/2018    None                    $                  ‐     $                      1,484.00   $ 1,484.00
 9988   St Louise Regional Center               9/11/2017          9/12/2017      10/3/2017              10/31/2017    $             3,609.00   $                      5,075.00   $ 1,466.00
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 5 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
10041   St Louise Regional Center               12/2/2017          12/2/2017      12/8/2017                 2/5/2018   $             5,423.95   $                       6,879.31   $ 1,455.36
10057   St Louise Regional Center              11/21/2018         11/21/2018     11/26/2018              12/17/2018    $             5,781.94   $                       7,227.43   $ 1,445.49
10059   St Louise Regional Center               6/11/2018          6/11/2018      6/20/2018               6/29/2018    $               501.38   $                       1,946.66   $ 1,445.28
10076   St Louise Regional Center               6/25/2018          6/25/2018        7/2/2018              8/15/2018    $                  ‐     $                       1,438.16   $ 1,438.16
10108   St Louise Regional Center              12/18/2018         12/18/2018        1/9/2019   None                    $                  ‐     $                       1,432.50   $ 1,432.50
10107   St Louise Regional Center               11/6/2018          11/6/2018      12/7/2018    None                    $                  ‐     $                       1,432.50   $ 1,432.50
10106   St Louise Regional Center              10/23/2018         10/23/2018     11/13/2018    None                    $                  ‐     $                       1,432.50   $ 1,432.50
10105   St Louise Regional Center               9/25/2018          9/25/2018      10/8/2018    None                    $                  ‐     $                       1,432.50   $ 1,432.50
10104   St Louise Regional Center               9/11/2018          9/11/2018      10/8/2018    None                    $                  ‐     $                       1,432.50   $ 1,432.50
10103   St Louise Regional Center                9/4/2018            9/4/2018     10/8/2018              10/16/2018    $                  ‐     $                       1,432.50   $ 1,432.50
10102   St Louise Regional Center               8/21/2018          8/21/2018        9/6/2018   None                    $                  ‐     $                       1,432.50   $ 1,432.50
10101   St Louise Regional Center               7/31/2018          7/31/2018      2/25/2019    None                    $                  ‐     $                       1,432.50   $ 1,432.50
10100   St Louise Regional Center               7/10/2018          7/10/2018      2/25/2019    None                    $                  ‐     $                       1,432.50   $ 1,432.50
10099   St Louise Regional Center               3/26/2018          3/26/2018        4/9/2018   None                    $                  ‐     $                       1,432.50   $ 1,432.50
10098   St Louise Regional Center               3/12/2018          3/12/2018        4/9/2018   None                    $                  ‐     $                       1,432.50   $ 1,432.50
10097   St Louise Regional Center               2/26/2018          2/26/2018        3/5/2018   None                    $                  ‐     $                       1,432.50   $ 1,432.50
10208   St Louise Regional Center               6/26/2018          6/26/2018        7/9/2018   None                    $                  ‐     $                       1,400.59   $ 1,400.59
10312   St Louise Regional Center              12/13/2017         12/13/2017     12/20/2017               5/31/2018    $                  ‐     $                       1,375.49   $ 1,375.49
10441   St Louise Regional Center                2/7/2019            2/7/2019     2/12/2019    None                    $                  ‐     $                       1,337.14   $ 1,337.14
10459   St Louise Regional Center               6/15/2018          6/15/2018      6/20/2018                 7/9/2018   $                  ‐     $                       1,327.00   $ 1,327.00
10482   St Louise Regional Center               8/18/2018          8/18/2018      8/24/2018              10/15/2018    $                  ‐     $                       1,318.49   $ 1,318.49
10533   St Louise Regional Center              12/22/2017         12/22/2017      1/16/2018               1/29/2018    $             4,150.34   $                       5,462.31   $ 1,311.97
10541   St Louise Regional Center                6/8/2018            6/8/2018     6/15/2018                 7/3/2018   $                  ‐     $                       1,307.82   $ 1,307.82
10609   St Louise Regional Center              12/22/2017         12/22/2017      1/16/2018               5/25/2018    $             1,161.12   $                       2,451.21   $ 1,290.09
10674   St Louise Regional Center               1/29/2019          1/29/2019        2/6/2019              2/14/2019    $               236.32   $                       1,509.80   $ 1,273.48
10679   St Louise Regional Center                1/7/2019          1/25/2019        2/5/2019   None                    $                  ‐     $                       1,272.00   $ 1,272.00
10715   St Louise Regional Center              10/16/2017         10/16/2017     10/23/2017                 1/5/2018   $             1,299.07   $                       2,560.49   $ 1,261.42
10739   St Louise Regional Center                9/5/2017            9/5/2017    11/16/2017    None                    $                  ‐     $                       1,259.02   $ 1,259.02
10770   St Louise Regional Center               2/17/2018          2/17/2018      2/27/2018    None                    $                  ‐     $                       1,253.70   $ 1,253.70
10773   St Louise Regional Center              10/20/2017         10/20/2017      6/12/2018              12/13/2017    $                  ‐     $                       1,253.00   $ 1,253.00
10812   St Louise Regional Center              12/26/2018         12/26/2018     12/31/2018               1/15/2019    $             2,143.20   $                       3,385.78   $ 1,242.58
10945   St Louise Regional Center               9/26/2018          9/27/2018      10/4/2018              10/23/2018    $             2,027.43   $                       3,233.58   $ 1,206.15
11001   St Louise Regional Center                8/5/2018            8/5/2018     8/10/2018               8/22/2018    $                  ‐     $                       1,191.05   $ 1,191.05
11034   St Louise Regional Center               12/8/2017          12/8/2017     12/20/2017                 2/1/2018   $               133.96   $                       1,310.49   $ 1,176.53
11035   St Louise Regional Center               6/11/2018          6/11/2018      6/18/2018               6/25/2018    $                  ‐     $                       1,176.44   $ 1,176.44
11265   St Louise Regional Center               8/16/2018          8/16/2018      8/23/2018               8/31/2018    $                  ‐     $                       1,131.88   $ 1,131.88
11313   St Louise Regional Center               5/15/2018          5/15/2018      5/22/2018               7/12/2018    $             6,037.88   $                       7,157.60   $ 1,119.72
11335   St Louise Regional Center               2/14/2019          2/17/2019      2/21/2019               3/26/2019    $            12,777.00   $                      13,892.00   $ 1,115.00
11334   St Louise Regional Center              12/11/2018         12/14/2018        2/1/2019              2/11/2019    $            12,027.00   $                      13,142.00   $ 1,115.00
11333   St Louise Regional Center               1/18/2019          1/23/2019      1/28/2019               4/15/2019    $            21,295.00   $                      22,410.00   $ 1,115.00
11330   St Louise Regional Center               10/3/2018          10/6/2018     10/15/2018              10/23/2018    $            12,490.77   $                      13,605.77   $ 1,115.00
11329   St Louise Regional Center               7/20/2018          7/20/2018      5/23/2019    None                    $                  ‐     $                       1,115.00   $ 1,115.00
11616   St Louise Regional Center               1/11/2019          1/13/2019      1/18/2019               1/28/2019    $             8,318.00   $                       9,379.00   $ 1,061.00
11615   St Louise Regional Center              12/12/2018         12/14/2018     12/18/2018              12/28/2018    $             8,018.00   $                       9,079.00   $ 1,061.00
11631   St Louise Regional Center                4/4/2018          4/27/2018        5/6/2019   None                    $                  ‐     $                       1,060.00   $ 1,060.00
11650   St Louise Regional Center               8/22/2018          8/22/2018      6/28/2019    None                    $                  ‐     $                       1,056.38   $ 1,056.38
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 6 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment        Variance
11657   St Louise Regional Center               2/20/2018          2/20/2018        3/5/2018   None                    $                  ‐     $                      1,055.63   $ 1,055.63
11741   St Louise Regional Center              12/26/2018         12/26/2018     12/31/2018               1/28/2019    $             4,161.82   $                      5,202.27   $ 1,040.45
11759   St Louise Regional Center              12/21/2018         12/28/2018      3/13/2019    None                    $                  ‐     $                      1,035.77   $ 1,035.77
11821   St Louise Regional Center               2/24/2019          2/24/2019        3/1/2019             10/29/2019    $             1,013.18   $                      2,038.54   $ 1,025.36
11965   St Louise Regional Center               12/5/2017          12/5/2017     12/14/2017               4/18/2018    $                  ‐     $                        996.88   $    996.88
11987   St Louise Regional Center               12/7/2018          12/7/2018     12/13/2018               5/31/2019    $             2,079.19   $                      3,072.88   $    993.69
12002   St Louise Regional Center              12/19/2017         12/19/2017     12/26/2017    None                    $                  ‐     $                        990.16   $    990.16
12109   St Louise Regional Center               3/11/2018          3/12/2018      8/14/2019    None                    $                  ‐     $                        974.30   $    974.30
12129   St Louise Regional Center               11/1/2018          11/1/2018      11/6/2018    None                    $                  ‐     $                        970.25   $    970.25
12181   St Louise Regional Center               7/24/2018          7/24/2018      5/23/2019    None                    $                  ‐     $                        961.57   $    961.57
12221   St Louise Regional Center               2/20/2019          2/20/2019      2/28/2019               3/20/2019    $               615.00   $                      1,569.07   $    954.07
12295   St Louise Regional Center              12/14/2018         12/14/2018     12/19/2018               6/12/2019    $                  ‐     $                        939.28   $    939.28
12322   St Louise Regional Center              10/30/2018         10/30/2018      3/14/2019    None                    $                  ‐     $                        933.04   $    933.04
12379   St Louise Regional Center                8/2/2018            8/2/2018       9/5/2018              9/24/2018    $                  ‐     $                        923.04   $    923.04
12378   St Louise Regional Center                6/4/2018            6/4/2018       4/8/2019   None                    $                  ‐     $                        923.04   $    923.04
12386   St Louise Regional Center               2/19/2019          2/19/2019      2/25/2019                 3/4/2019   $               591.15   $                      1,513.09   $    921.94
12402   St Louise Regional Center               11/8/2017          11/8/2017        1/2/2018              4/24/2018    $                  ‐     $                        919.79   $    919.79
12463   St Louise Regional Center              11/28/2017         11/28/2017      12/4/2017               5/30/2018    $               100.17   $                      1,006.35   $    906.18
12488   St Louise Regional Center               1/17/2018          1/17/2018      1/29/2018                 2/5/2018   $                  ‐     $                        900.07   $    900.07
12562   St Louise Regional Center               9/12/2018          9/12/2018      9/20/2018    None                    $                  ‐     $                        887.35   $    887.35
12597   St Louise Regional Center               1/13/2019          1/13/2019      3/13/2019    None                    $                  ‐     $                        879.98   $    879.98
12596   St Louise Regional Center              12/20/2018         12/20/2018      5/23/2019    None                    $                  ‐     $                        879.98   $    879.98
12594   St Louise Regional Center               11/1/2018          11/1/2018      3/14/2019    None                    $                  ‐     $                        879.98   $    879.98
12593   St Louise Regional Center               9/10/2018          9/10/2018      9/17/2018    None                    $                  ‐     $                        879.98   $    879.98
12665   St Louise Regional Center               12/4/2018          12/4/2018     12/10/2018              12/17/2018    $                  ‐     $                        867.22   $    867.22
12728   St Louise Regional Center              12/18/2018         12/18/2018     12/28/2018                 1/7/2019   $             1,500.00   $                      2,353.15   $    853.15
12858   St Louise Regional Center              11/21/2018         11/21/2018     12/10/2018               1/15/2019    $               113.71   $                        939.28   $    825.57
12857   St Louise Regional Center              10/11/2018         10/11/2018     10/16/2018              12/18/2018    $               113.71   $                        939.28   $    825.57
12872   St Louise Regional Center               5/31/2018          5/31/2018        6/5/2018              6/29/2018    $             1,527.60   $                      2,350.15   $    822.55
12883   St Louise Regional Center              12/28/2017         12/28/2017        1/5/2018   None                    $                  ‐     $                        819.36   $    819.36
12949   St Louise Regional Center               9/14/2018          9/14/2018      9/24/2018    None                    $                  ‐     $                        806.93   $    806.93
13049   St Louise Regional Center               11/9/2017          11/9/2017      12/5/2017    None                    $                  ‐     $                        790.63   $    790.63
13048   St Louise Regional Center              10/16/2017         10/16/2017     11/15/2017    None                    $                  ‐     $                        790.63   $    790.63
13047   St Louise Regional Center               10/9/2017          10/9/2017      3/21/2018    None                    $                  ‐     $                        790.63   $    790.63
13212   St Louise Regional Center                3/9/2018            3/9/2018     3/16/2018    None                    $                  ‐     $                        760.34   $    760.34
13218   St Louise Regional Center               4/12/2018          4/12/2018        6/5/2018              7/16/2018    $                  ‐     $                        759.38   $    759.38
13241   St Louise Regional Center              10/21/2018         10/21/2018     10/26/2018              12/28/2018    $                  ‐     $                        755.48   $    755.48
13573   St Louise Regional Center               6/19/2018          6/19/2018        7/9/2018   None                    $                  ‐     $                        709.50   $    709.50
13576   St Louise Regional Center              12/19/2018         12/19/2018     12/24/2018               1/31/2019    $                77.29   $                        786.59   $    709.30
13685   St Louise Regional Center               12/6/2017          12/6/2017      6/26/2018                 7/3/2018   $                  ‐     $                        702.00   $    702.00
13735   St Louise Regional Center              12/28/2018         12/28/2018        1/7/2019   None                    $                  ‐     $                        695.39   $    695.39
13994   St Louise Regional Center               2/13/2019          2/13/2019      2/19/2019    None                    $                  ‐     $                        678.48   $    678.48
13993   St Louise Regional Center               1/24/2019          1/24/2019        2/4/2019   None                    $                  ‐     $                        678.48   $    678.48
14108   St Louise Regional Center               1/18/2019          1/18/2019      2/11/2019    None                    $                  ‐     $                        666.88   $    666.88
14107   St Louise Regional Center               1/16/2019          1/16/2019      2/11/2019    None                    $                  ‐     $                        666.88   $    666.88
14290   St Louise Regional Center               1/30/2019          1/30/2019        2/8/2019              2/21/2019    $               142.30   $                        793.31   $    651.01
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 7 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
14335   St Louise Regional Center              12/20/2018         12/20/2018      5/23/2019                 6/5/2019   $                  ‐     $                         646.00   $    646.00
14913   St Louise Regional Center               1/23/2019          1/23/2019      2/11/2019                 6/5/2019   $               832.93   $                       1,432.50   $    599.57
15116   St Louise Regional Center                1/2/2018            1/2/2018     1/16/2018               2/21/2018    $                  ‐     $                         588.71   $    588.71
15119   St Louise Regional Center              10/25/2017         10/25/2017      11/6/2017    None                    $                  ‐     $                         588.68   $    588.68
15118   St Louise Regional Center              10/18/2017         10/18/2017      11/6/2017    None                    $                  ‐     $                         588.68   $    588.68
15117   St Louise Regional Center               9/26/2017          9/26/2017      10/5/2017    None                    $                  ‐     $                         588.68   $    588.68
15176   St Louise Regional Center               12/4/2017          12/4/2017     12/12/2017    None                    $                  ‐     $                         582.76   $    582.76
15374   St Louise Regional Center              10/20/2017         10/20/2017     10/27/2017               11/3/2017    $                  ‐     $                         572.11   $    572.11
15376   St Louise Regional Center               2/15/2019          2/15/2019      2/26/2019                 3/5/2019   $               312.17   $                         884.28   $    572.11
15375   St Louise Regional Center              11/27/2018         11/27/2018     12/10/2018              12/17/2018    $               292.17   $                         864.28   $    572.11
15436   St Louise Regional Center              10/20/2017         10/20/2017     11/29/2018               11/7/2017    $                  ‐     $                         567.41   $    567.41
15452   St Louise Regional Center               3/29/2018          3/30/2018      6/25/2018                 7/5/2018   $                  ‐     $                         566.06   $    566.06
15556   St Louise Regional Center               3/25/2018          3/25/2018      3/30/2018    None                    $                  ‐     $                         558.42   $    558.42
15574   St Louise Regional Center                4/6/2018            4/6/2018     4/30/2018                 6/5/2018   $               122.49   $                         678.48   $    555.99
15618   St Louise Regional Center                9/3/2017          9/21/2017      10/5/2017              10/12/2017    $             1,566.68   $                       2,117.41   $    550.73
15656   St Louise Regional Center                9/7/2017            9/7/2017     10/5/2017    None                    $                  ‐     $                         547.60   $    547.60
15689   St Louise Regional Center               1/11/2019          1/11/2019      1/16/2019               2/12/2019    $                  ‐     $                         544.34   $    544.34
15762   St Louise Regional Center              12/18/2017         12/18/2017      1/16/2018               1/31/2018    $                  ‐     $                         535.44   $    535.44
15846   St Louise Regional Center              12/25/2017         12/25/2017      3/30/2018               1/23/2018    $                  ‐     $                         526.49   $    526.49
16125   St Louise Regional Center               3/15/2018          3/15/2018      6/13/2018               7/24/2018    $               817.29   $                       1,327.00   $    509.71
16124   St Louise Regional Center              12/26/2017         12/26/2017      6/13/2018                 7/3/2018   $               817.29   $                       1,327.00   $    509.71
16326   St Louise Regional Center               9/12/2018          9/12/2018      3/29/2019    None                    $                  ‐     $                         498.84   $    498.84
16325   St Louise Regional Center               11/1/2017          11/1/2017      11/8/2017    None                    $                  ‐     $                         498.84   $    498.84
16369   St Louise Regional Center               6/19/2018          6/19/2018      8/22/2018    None                    $                  ‐     $                         495.86   $    495.86
16511   St Louise Regional Center              10/23/2017         10/23/2017      3/21/2018    None                    $                  ‐     $                         490.63   $    490.63
16541   St Louise Regional Center               2/10/2019          2/10/2019      3/12/2019               3/18/2019    $               381.31   $                         870.24   $    488.93
16548   St Louise Regional Center               11/4/2017          11/4/2017      11/9/2017              12/20/2017    $                  ‐     $                         488.29   $    488.29
16550   St Louise Regional Center               3/20/2018          3/28/2018        4/2/2018                8/2/2019   $            28,384.00   $                      28,872.00   $    488.00
16677   St Louise Regional Center               6/22/2018          6/22/2018      6/27/2018    None                    $                  ‐     $                         480.39   $    480.39
16839   St Louise Regional Center               3/27/2018          3/27/2018        4/2/2018                5/8/2018   $                37.72   $                         507.22   $    469.50
16949   St Louise Regional Center              10/13/2018         10/13/2018     10/18/2018    None                    $                  ‐     $                         464.42   $    464.42
16948   St Louise Regional Center               2/11/2018          2/11/2018      8/13/2018               8/20/2018    $                  ‐     $                         464.42   $    464.42
16947   St Louise Regional Center                9/9/2018            9/9/2018    10/29/2018              12/19/2018    $                  ‐     $                         464.42   $    464.42
17056   St Louise Regional Center               12/2/2018          12/2/2018     12/11/2018              12/18/2018    $                  ‐     $                         459.81   $    459.81
17077   St Louise Regional Center              12/28/2017         12/29/2017        8/2/2018              8/24/2018    $                  ‐     $                         459.28   $    459.28
17076   St Louise Regional Center                1/4/2018            1/4/2018     2/12/2019               4/30/2018    $                  ‐     $                         459.28   $    459.28
17075   St Louise Regional Center                1/8/2018            1/8/2018     1/25/2018               1/31/2018    $                  ‐     $                         459.28   $    459.28
17074   St Louise Regional Center               9/18/2017          9/18/2017      9/26/2017    None                    $                  ‐     $                         459.28   $    459.28
17209   St Louise Regional Center                9/8/2017            9/8/2017     9/29/2017              11/14/2017    $                  ‐     $                         450.00   $    450.00
17283   St Louise Regional Center                8/4/2018            8/4/2018     8/10/2018    None                    $                  ‐     $                         449.51   $    449.51
17407   St Louise Regional Center              10/14/2018         10/14/2018     10/19/2018              10/25/2018    $                  ‐     $                         446.22   $    446.22
17419   St Louise Regional Center              10/24/2017         10/24/2017      7/12/2018               7/25/2018    $                  ‐     $                         445.00   $    445.00
17528   St Louise Regional Center                2/6/2018            2/6/2018     8/22/2018               8/29/2018    $                  ‐     $                         444.00   $    444.00
17527   St Louise Regional Center              12/22/2017         12/22/2017      8/22/2018    None                    $                  ‐     $                         444.00   $    444.00
17526   St Louise Regional Center              10/26/2017         10/26/2017      8/22/2018    None                    $                  ‐     $                         444.00   $    444.00
17523   St Louise Regional Center               1/12/2018          1/12/2018        8/2/2018   None                    $                  ‐     $                         444.00   $    444.00
                                Case 2:20-ap-01575-ER                Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                     Desc
                                                                      Exhibit Exhibit H Page 8 of 10

No      Facility                    Service From Date     Service To Date    Submit Date     Last Payment Date       Insurance Payment       Expected Insurance Payment        Variance
17522   St Louise Regional Center               7/19/2018          7/19/2018     7/24/2018   None                    $                   ‐   $                        444.00   $    444.00
17521   St Louise Regional Center               12/6/2017          12/6/2017     7/16/2018              7/25/2018    $                   ‐   $                        444.00   $    444.00
17518   St Louise Regional Center              12/22/2017         12/22/2017     6/27/2018                7/5/2018   $                   ‐   $                        444.00   $    444.00
17517   St Louise Regional Center              12/22/2017         12/22/2017     6/27/2018                7/5/2018   $                   ‐   $                        444.00   $    444.00
17516   St Louise Regional Center              12/22/2017         12/22/2017     6/27/2018   None                    $                   ‐   $                        444.00   $    444.00
17515   St Louise Regional Center              12/21/2017         12/21/2017     6/27/2018   None                    $                   ‐   $                        444.00   $    444.00
17514   St Louise Regional Center              12/21/2017         12/21/2017     6/27/2018                7/9/2018   $                   ‐   $                        444.00   $    444.00
17513   St Louise Regional Center              12/20/2017         12/20/2017     6/27/2018                7/9/2018   $                   ‐   $                        444.00   $    444.00
17512   St Louise Regional Center              12/20/2017         12/20/2017     6/27/2018                8/8/2018   $                   ‐   $                        444.00   $    444.00
17511   St Louise Regional Center              12/19/2017         12/19/2017     12/6/2018   None                    $                   ‐   $                        444.00   $    444.00
17510   St Louise Regional Center              12/19/2017         12/19/2017     6/27/2018              7/24/2018    $                   ‐   $                        444.00   $    444.00
17509   St Louise Regional Center              12/19/2017         12/19/2017     6/27/2018                8/8/2018   $                   ‐   $                        444.00   $    444.00
17508   St Louise Regional Center              12/18/2017         12/18/2017     6/27/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17503   St Louise Regional Center              11/16/2017         11/16/2017     6/27/2018              7/10/2018    $                   ‐   $                        444.00   $    444.00
17502   St Louise Regional Center              11/16/2017         11/16/2017     6/27/2018                7/9/2018   $                   ‐   $                        444.00   $    444.00
17501   St Louise Regional Center              11/14/2017         11/14/2017     6/27/2018   None                    $                   ‐   $                        444.00   $    444.00
17500   St Louise Regional Center              11/14/2017         11/14/2017     6/27/2018   None                    $                   ‐   $                        444.00   $    444.00
17498   St Louise Regional Center              10/18/2017         10/18/2017     6/27/2018                8/8/2018   $                   ‐   $                        444.00   $    444.00
17497   St Louise Regional Center              10/18/2017         10/18/2017     6/27/2018              7/11/2018    $                   ‐   $                        444.00   $    444.00
17496   St Louise Regional Center              10/17/2017         10/17/2017     6/27/2018                7/5/2018   $                   ‐   $                        444.00   $    444.00
17495   St Louise Regional Center              10/13/2017         10/13/2017     6/27/2018   None                    $                   ‐   $                        444.00   $    444.00
17492   St Louise Regional Center              10/12/2017         10/12/2017     6/27/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17491   St Louise Regional Center              10/12/2017         10/12/2017     6/27/2018   None                    $                   ‐   $                        444.00   $    444.00
17490   St Louise Regional Center              10/11/2017         10/11/2017     6/27/2018                7/5/2018   $                   ‐   $                        444.00   $    444.00
17489   St Louise Regional Center              12/27/2017         12/27/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17488   St Louise Regional Center              12/12/2017         12/12/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17486   St Louise Regional Center               12/8/2017          12/8/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17484   St Louise Regional Center               12/6/2017          12/6/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17483   St Louise Regional Center               12/6/2017          12/6/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17482   St Louise Regional Center               12/5/2017          12/5/2017     6/29/2018                7/6/2018   $                   ‐   $                        444.00   $    444.00
17481   St Louise Regional Center               12/2/2017          12/2/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17480   St Louise Regional Center               12/1/2017          12/1/2017     6/29/2018                7/9/2018   $                   ‐   $                        444.00   $    444.00
17477   St Louise Regional Center              11/29/2017         11/29/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17475   St Louise Regional Center              11/28/2017         11/28/2017     6/26/2018              7/10/2018    $                   ‐   $                        444.00   $    444.00
17474   St Louise Regional Center              11/27/2017         11/27/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17472   St Louise Regional Center              11/21/2017         11/21/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17470   St Louise Regional Center              11/17/2017         11/17/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17467   St Louise Regional Center              10/31/2017         10/31/2017     6/29/2018                7/9/2018   $                   ‐   $                        444.00   $    444.00
17466   St Louise Regional Center              10/31/2017         10/31/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17464   St Louise Regional Center              10/30/2017         10/30/2017     6/26/2018                7/5/2018   $                   ‐   $                        444.00   $    444.00
17463   St Louise Regional Center              10/27/2017         10/27/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17461   St Louise Regional Center              10/26/2017         10/26/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17459   St Louise Regional Center              10/20/2017         10/20/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
17458   St Louise Regional Center              10/20/2017         10/20/2017     6/26/2018   None                    $                   ‐   $                        444.00   $    444.00
17456   St Louise Regional Center              10/11/2017         10/11/2017     6/26/2018                7/6/2018   $                   ‐   $                        444.00   $    444.00
17454   St Louise Regional Center               10/7/2017          10/7/2017     6/26/2018                7/3/2018   $                   ‐   $                        444.00   $    444.00
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 9 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment        Variance
17453   St Louise Regional Center               10/6/2017          10/6/2017      6/26/2018                 7/3/2018   $                  ‐     $                        444.00   $    444.00
17452   St Louise Regional Center               10/4/2017          10/4/2017      6/26/2018    None                    $                  ‐     $                        444.00   $    444.00
17451   St Louise Regional Center                3/7/2018            3/7/2018     8/12/2019               3/30/2018    $                  ‐     $                        444.00   $    444.00
17715   St Louise Regional Center               5/30/2018          5/30/2018        6/4/2018              7/12/2018    $                  ‐     $                        433.67   $    433.67
17765   St Louise Regional Center              11/22/2017         11/22/2017      6/26/2018    None                    $                  ‐     $                        431.00   $    431.00
17764   St Louise Regional Center                5/2/2018            5/2/2018       5/7/2018              5/17/2018    $                  ‐     $                        431.00   $    431.00
17829   St Louise Regional Center               1/15/2019          1/15/2019      1/22/2019               1/30/2019    $               910.16   $                      1,337.14   $    426.98
17887   St Louise Regional Center                8/8/2018            8/8/2018     8/13/2018               8/22/2018    $                  ‐     $                        422.40   $    422.40
17886   St Louise Regional Center               7/17/2018          7/17/2018      7/23/2018    None                    $                  ‐     $                        422.40   $    422.40
17990   St Louise Regional Center               2/19/2019          2/19/2019      2/25/2019               8/28/2019    $                96.74   $                        513.60   $    416.86
17999   St Louise Regional Center               8/28/2018          8/28/2018        9/4/2018   None                    $                  ‐     $                        416.30   $    416.30
18083   St Louise Regional Center               11/4/2018          11/4/2018      11/9/2018              11/16/2018    $             2,553.20   $                      2,965.18   $    411.98
18092   St Louise Regional Center              12/20/2018         12/20/2018     12/26/2018                 1/3/2019   $                  ‐     $                        411.14   $    411.14
18090   St Louise Regional Center               9/14/2018          9/14/2018        5/2/2019              9/26/2018    $                  ‐     $                        411.14   $    411.14
18089   St Louise Regional Center              12/14/2018         12/14/2018     12/19/2018              12/28/2018    $                  ‐     $                        411.14   $    411.14
18457   St Louise Regional Center               8/22/2018          8/22/2018      8/27/2018               8/31/2018    $                  ‐     $                        399.11   $    399.11
18456   St Louise Regional Center                8/6/2018            8/6/2018     8/13/2018               8/20/2018    $                  ‐     $                        399.11   $    399.11
18455   St Louise Regional Center                8/2/2018            8/2/2018       8/7/2018              10/1/2018    $                  ‐     $                        399.11   $    399.11
18523   St Louise Regional Center              12/20/2018         12/20/2018     12/27/2018                 1/4/2019   $                  ‐     $                        395.01   $    395.01
18607   St Louise Regional Center               4/24/2018          4/24/2018        5/3/2018              6/12/2018    $                44.98   $                        433.67   $    388.69
18633   St Louise Regional Center               5/16/2018          5/16/2018      5/21/2018               5/30/2018    $                  ‐     $                        386.96   $    386.96
18808   St Louise Regional Center              10/24/2018         10/24/2018     10/29/2018              11/20/2018    $               781.51   $                      1,157.75   $    376.24
18807   St Louise Regional Center               9/17/2018          9/17/2018      9/24/2018               11/1/2018    $               781.51   $                      1,157.75   $    376.24
18806   St Louise Regional Center                7/5/2018            7/5/2018     7/10/2018               7/18/2018    $               625.21   $                      1,001.45   $    376.24
18805   St Louise Regional Center                6/6/2018            6/6/2018     6/14/2018               6/22/2018    $               644.86   $                      1,021.10   $    376.24
18804   St Louise Regional Center               5/11/2018          5/11/2018      5/17/2018               6/26/2018    $               781.51   $                      1,157.75   $    376.24
18803   St Louise Regional Center               9/14/2018          9/14/2018     10/29/2018              11/12/2018    $               625.22   $                      1,001.46   $    376.24
18815   St Louise Regional Center              10/11/2017         10/11/2017     10/19/2017    None                    $                  ‐     $                        375.99   $    375.99
18846   St Louise Regional Center               2/28/2019          2/28/2019        3/5/2019                5/8/2019   $                90.00   $                        464.42   $    374.42
18873   St Louise Regional Center                2/7/2019            2/7/2019     2/12/2019               3/13/2019    $                  ‐     $                        373.27   $    373.27
18872   St Louise Regional Center              10/31/2017         10/31/2017      11/9/2017              11/16/2017    $                  ‐     $                        373.27   $    373.27
18980   St Louise Regional Center              11/16/2017         11/16/2017     12/14/2017    None                    $                  ‐     $                        367.74   $    367.74
18982   St Louise Regional Center               6/11/2018          6/11/2018      6/18/2018    None                    $                  ‐     $                        367.65   $    367.65
19020   St Louise Regional Center               2/12/2019          2/12/2019      2/22/2019                 3/7/2019   $                  ‐     $                        365.25   $    365.25
19204   St Louise Regional Center               1/26/2018          1/26/2018      1/31/2018                 2/8/2018   $                  ‐     $                        357.13   $    357.13
19262   St Louise Regional Center              12/17/2018         12/17/2018     12/24/2018               1/31/2019    $               110.00   $                        464.42   $    354.42
19422   St Louise Regional Center               2/14/2019          2/14/2019      2/20/2019               3/19/2019    $               105.00   $                        453.43   $    348.43
19476   St Louise Regional Center               1/30/2019          1/30/2019        2/4/2019              2/12/2019    $               736.46   $                      1,082.75   $    346.29
19497   St Louise Regional Center               10/4/2017          10/4/2017     10/16/2017              10/24/2017    $               851.00   $                      1,196.57   $    345.57
19595   St Louise Regional Center               5/10/2018          5/10/2018      10/8/2018    None                    $                  ‐     $                        340.45   $    340.45
19649   St Louise Regional Center               8/24/2018          8/24/2018      8/29/2018                 9/6/2018   $                  ‐     $                        337.76   $    337.76
19662   St Louise Regional Center                1/3/2019            1/3/2019     1/14/2019    None                    $                  ‐     $                        337.14   $    337.14
19661   St Louise Regional Center               8/26/2018          8/26/2018      8/31/2018               9/10/2018    $                  ‐     $                        337.14   $    337.14
19660   St Louise Regional Center               2/18/2018          2/18/2018        1/8/2019              1/16/2019    $                  ‐     $                        337.14   $    337.14
19665   St Louise Regional Center               1/16/2019          1/16/2019      1/22/2019                 2/6/2019   $               360.00   $                        697.00   $    337.00
19785   St Louise Regional Center               10/9/2017          10/9/2017     10/16/2017              11/27/2017    $                41.84   $                        373.27   $    331.43
                                Case 2:20-ap-01575-ER                 Doc 1-14 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                                       Exhibit Exhibit H Page 10 of 10

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment        Variance
19804   St Louise Regional Center              11/29/2017         11/29/2017      12/5/2017    None                    $                  ‐     $                        330.00   $    330.00
19853   St Louise Regional Center              12/11/2018         12/11/2018     12/17/2018               1/15/2019    $               610.51   $                        939.28   $    328.77
19920   St Louise Regional Center               4/30/2018          4/30/2018        5/7/2018   None                    $                  ‐     $                        326.88   $    326.88
19919   St Louise Regional Center              12/19/2017         12/19/2017        1/5/2018   None                    $                  ‐     $                        326.88   $    326.88
19918   St Louise Regional Center              12/11/2017         12/11/2017        1/5/2018   None                    $                  ‐     $                        326.88   $    326.88
19946   St Louise Regional Center              11/14/2017         11/14/2017     11/20/2017              12/18/2017    $                  ‐     $                        325.84   $    325.84
20050   St Louise Regional Center               3/14/2018          3/14/2018        5/8/2018              6/29/2018    $                  ‐     $                        322.05   $    322.05
20071   St Louise Regional Center              12/13/2018         12/13/2018     12/18/2018              12/28/2018    $                  ‐     $                        321.05   $    321.05
20138   St Louise Regional Center                1/6/2018            1/6/2018     1/24/2018               1/31/2018    $                  ‐     $                        318.51   $    318.51
20143   St Louise Regional Center               7/18/2018          7/18/2018      7/23/2018               7/30/2018    $                  ‐     $                        318.39   $    318.39
20283   St Louise Regional Center               9/18/2018          9/18/2018      9/24/2018               10/1/2018    $                  ‐     $                        315.22   $    315.22
20299   St Louise Regional Center                9/6/2018            9/6/2018     9/11/2018              11/27/2018    $                  ‐     $                        314.51   $    314.51
20375   St Louise Regional Center              11/13/2017         11/13/2017     11/20/2017              11/29/2017    $                  ‐     $                        311.31   $    311.31
20408   St Louise Regional Center               9/18/2017          9/18/2017      12/5/2017    None                    $                  ‐     $                        310.00   $    310.00
20411   St Louise Regional Center               5/14/2018          5/14/2018     11/16/2018              11/26/2018    $                  ‐     $                        309.89   $    309.89
20841   St Louise Regional Center                1/6/2019            1/6/2019       2/5/2019              2/11/2019    $               167.93   $                        470.41   $    302.48
20933   St Louise Regional Center                3/8/2018            3/8/2018     3/26/2018               7/24/2018    $               143.97   $                        444.00   $    300.03
20942   St Louise Regional Center              10/27/2017         10/27/2017      11/6/2017    None                    $                  ‐     $                        300.00   $    300.00
21062   St Louise Regional Center              10/23/2017         10/23/2017     10/30/2017               11/7/2017    $                  ‐     $                        298.72   $    298.72
21162   St Louise Regional Center                9/8/2017            9/8/2017     5/15/2018               5/24/2018    $                  ‐     $                        295.24   $    295.24
21195   St Louise Regional Center                3/1/2018            3/1/2018     3/26/2018               8/10/2018    $             1,498.83   $                      1,793.02   $    294.19
21204   St Louise Regional Center               7/16/2018          7/16/2018      7/23/2018               8/24/2018    $                81.92   $                        375.99   $    294.07
21305   St Louise Regional Center                8/9/2018            8/9/2018     8/15/2018               10/3/2018    $                  ‐     $                        289.62   $    289.62
22071   St Louise Regional Center                6/4/2018            6/4/2018       7/5/2018              7/16/2018    $                  ‐     $                        274.02   $    274.02
22070   St Louise Regional Center               4/11/2018          4/11/2018      4/20/2018               4/30/2018    $                  ‐     $                        274.02   $    274.02
22131   St Louise Regional Center              10/19/2017         10/19/2017     10/30/2017              11/14/2017    $                  ‐     $                        272.17   $    272.17
22134   St Louise Regional Center                2/5/2019            2/5/2019     2/14/2019               3/13/2019    $               127.01   $                        399.11   $    272.10
22198   St Louise Regional Center              11/28/2017         11/28/2017      12/7/2017              12/14/2017    $                  ‐     $                        270.42   $    270.42
22272   St Louise Regional Center              12/11/2017         12/11/2017      1/16/2018                 3/6/2018   $                  ‐     $                        268.16   $    268.16
22313   St Louise Regional Center              11/14/2017         11/14/2017     11/20/2017    None                    $                  ‐     $                        266.40   $    266.40
22517   St Louise Regional Center              12/28/2018         12/28/2018        1/2/2019              1/16/2019    $               275.56   $                        535.44   $    259.88
22622   St Louise Regional Center               2/20/2019          2/20/2019      2/25/2019               3/26/2019    $               110.91   $                        367.15   $    256.24
22703   St Louise Regional Center               2/11/2018          2/11/2018      6/27/2018    None                    $                  ‐     $                        255.00   $    255.00
22728   St Louise Regional Center                2/1/2019            2/1/2019     2/14/2019               3/13/2019    $                41.13   $                        295.24   $    254.11
22789   St Louise Regional Center               5/22/2018          5/22/2018      8/14/2019    None                    $                  ‐     $                        251.98   $    251.98
22788   St Louise Regional Center               1/21/2019          1/21/2019      1/29/2019               2/26/2019    $                  ‐     $                        251.98   $    251.98
22786   St Louise Regional Center              11/13/2018         11/13/2018     11/19/2018              11/29/2018    $                  ‐     $                        251.98   $    251.98

                                                                                                                                                                          Total   $710,570.34
